Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
A Response to Restriction was filed on June 29, 2022.  In the Response, Group I consisting of claims 1, 3-11, 18, 24-26, and 51 are elected without traverse and claims 27, 41 and 47 were withdrawn. 
Information Disclosure Statement
The information disclosure statement filed 01/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The January 14, 2021 IDS included a single NPL document of 162 pages, which the Office notes corresponds to the “Application and File history for U.S. Patent Application No. 16/216,577, filed December 11, 2018. Inventors: Michael Richard Ekholm et al. as available on PAIR at www.uspto. Gov”  No other documents have been submitted with said IDS.  Thus, several references have been crossed out within the returned SB/08 Form because there is missing a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and/or all other information or that portion which caused it to be listed.  “The procedures for submitting an information disclosure statement under the rules are designed to encourage individuals to submit information to the Office promptly and in a uniform manner.” See MPEP 609. Further, “Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications. A completed PTO/SB/08 form from another application may already have initials of an examiner and the application number of another application. This information will likely confuse the record. Furthermore, when the spaces provided on the form have initials of an examiner, there are no spaces available next to the documents listed for the examiner of the subsequent application to provide his or her initials, and the previously relevant initials may be erroneously construed as being applied for the current application.”  See MPEP 609.02, II, A, 2. 
Claim Suggestion
Applicants may consider amending claim 1 as follows: “apparatus of claim 24, further comprising:…”  This proposed amendment would be consistent with claim language practices within the US PTO and does not alter the scope of the claim. 
Statutory bases for 102 and 103 rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The art rejections are based upon A) US PAT 5,156,738 (hereinafter US 738) and B) WO 95/27549 (hereinafter WO 549).  In addition, the art rejections based on B) WO 95/27549 (hereinafter WO 549) are based upon two different embodiments disclosed in WO 549: B1) the disclosed second embodiment and/or B2) the disclosed sixth embodiment.  For convenience and clarity of the record, each art rejection section is presented with a title to identify the art rejection.  
A) Art rejections beginning with US 738 – Anticipation 
Claim(s) 3, 10, 18 and 24-26 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by US PAT 5,156,738 (hereinafter US 738). 
Regarding claim 24, US 738 discloses an discloses an underdrain lateral system/filter assembly (10) (see figures 1-6 & 10-12, component (10), abstract and col. 3, lines 15-23) , which is deemed an underdrain apparatus, comprising a plurality of distributor members (20). The upper surface of the distribution member (20) is porous can have a perforated surface (see figures 1 & 2, col. 5, lines 35-49).  Further upper surface of the distributor member (20) can be a curved upper surface (28), which is deemed an upper structure, that is formed by wrapping a wire (30) having a wedge-shaped cross-section around a cylindrical array of channel-shaped rod member (34) (see figure 1 & 2, col 6, lines 1-10), which is deemed a second filtration member. Slots are formed between the wires (30) (see figures 1 and 2, col 6, lines 25-28.), which is deemed a first filtration member.  (see also col. 6, line 1-68). 
In US 738, the “bottom of the lateral is shown as being covered by an unperforated flat baseplate 42 which causes all of the flow into and out of the distributor to take place through the slot openings 44 between the wires 30” (see col. 6, lines 24-28; see also figures 1 & 2, component (42), which is deemed a bottom plate. 
In US 738, the cylindrical array of channel-shaped rod member (34) is formed between the base plate (42) and the slot openings (44) formed in the upper surface (28) of the distributor member (20) (see figure 2), which is deemed a second filtration member is positioned between the first filtration member and the bottom plate.  
US 738 discloses that the “the channels which are located at several upper vertical levels are provided with small openings 38 which are particularly suitable for the passage of air during an air/water backwash operation. Similarly, one or more channels at lower levels are provided with large openings 40 which are suitable for the passage of water” (see col. 6, lines 18-24), which is deemed a second filtration member that includes a formation that restricts fluid flow within the underdrain.  Furthermore, by virtue of the position and structural configuration of the cylindrical array of channel-shaped rod member (34) in the distributor member (20) there is deemed to necessarily be a restriction in the flow of fluid within the underdrain. 
Regarding claims 25 and 26, US 738 discloses the invention as discussed above in claim 24. Further, US 738 discloses the cylindrical array of channel-shaped rod member (34) have a wedge shaped cross-section (see figures 2 & 10-12, col. 6, line 3-7), which is different from the cross-sectional shape of the wires (30) (see figures 2 & 10-12, col. 6, lines 3-5 & 25-68), which is deemed the second filtration member has a cross-sectional shape that is different from a cross-sectional shape of the first filtration member and which is deemed the second filtration member has a cross-sectional shape that is w-shaped and/or v-shaped.
Regarding claims 3, 10 and 18, US 738 discloses the invention as discussed above in claim 24. Further, US 738 discloses a “downwardly extending flow tube 22 is preferably mounted on each distributor member and includes a plurality of openings 23 through which the water can flow into a header member 24, which is shown in the form of a trough formed in the floor 14 which is covered by a plate 24'” (see col. 5, lines 53-58; see also figures 1, 3-5 & 12), which is deemed the bottom plate further comprises an opening for draining fluid into a trench, as recited in claim 3, which is deemed a top cap is positioned within the opening, the top cap including at least one opening through at least one side wall of the top cap for restricting fluid flow, and which is deemed a tubular member positioned in the trench for directing fluid flow, as recited in claim 18. 
A) Art rejections beginning with US 738 – Obviousness  
Claims 1, 4-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PAT 5,156,738 (hereinafter US 738) as applied to claim 24 above, and further in view of US 1,788,383 (hereinafter US 383).
Regarding claims 1 and 4, US 738 discloses the invention as discussed above in claim 24. Further, US 738 does not explicitly disclose a flow control vane positioned between the upper structure and the bottom plate.
US 383 discloses an underdrain apparatus for filtering particulates from a fluid (see figure 1-6, col. 1, lines 1-28).  US 383 disclose that the in the apparatus, between an upper structure and a bottom plate, a plurality of flow control vanes (7) are present (see figures 7, 8, 10, & 11, col. 2, lines 83-98).
US 383 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. fluid filtering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate one or more vanes of US 383 in the apparatus of US 738 because the vane of US 383 will assist in controlling the flow of fluid within the apparatus by restricting or redirecting the flow of fluid within the apparatus. r
Regarding claims 7 and 8, US 738 in view of US 383 discloses the invention as discussed above in claim 4. Further, US 738 in view of US 383 discloses that the plurality of vanes are curved, which is an angle relative to the bottom plate portion of the chamber (5) (see figures 7, 8, 10, & 11, col. 2, lines 83-98), which is deemed at least one vane is positioned at an angle relative to the bottom plate, as recited in claim 7 and which is deemed the plurality of vanes are each positioned at one or more angles relative to the bottom plate, as recited in claim 8. 
Regarding claims 5 and 6, US 738 in view of US 383 discloses the invention as discussed above in claim 4. Further, US 738 in view of US 383 discloses that the plurality of vanes are curved (see figures 7, 8, 10, & 11, col. 2, lines 83-98).  Therefore, at least one point along the curved vane will be perpendicular and/or parallel to the bottom plate portion of the chamber (5), which is deemed to render obvious at least one vane is positioned perpendicular to the bottom plate, as recited in claim 5, and which is deemed to disclose at least one vane is positioned parallel to the bottom plate, as recited in claim 6. 
Additionally, it would have been an obvious matter of design choice to make the alter the shape of one or more vanes in US 738 in view of US 383 to a desired form or shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Further, a skilled artisan at the time of invention would have reason or motivation to alter at least one or more of the vanes to have a different shape or form, such as perpendicular to the bottom plate and/or parallel to the bottom plate, as the different shapes or forms would assist in controlling the flow of fluid within the apparatus by restricting or redirecting the flow of fluid within the apparatus.
Regarding claim 9, US 738 in view of US 383 discloses the invention as discussed above in claim 4. Further, US 738 in view of US 383 discloses that the plurality of vanes are positioned along a longitudinal length of the underdrain (see figures 8, 10, 10 and 11). 
B1) Art rejections beginning with WO 549/2nd embodiment – anticipation 
Claim(s) 1, 4, 7- 9 & 24-26 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by WO 95/27549 (hereinafter WO 549). 
Regarding claim 24, WO 549 discloses an underdrain distributor for use in a filter system/lateral type underdrain systems (see figures 1-12; page 4, lines 13-25), which is deemed an underdrain apparatus.  The apparatus of WO '549 (See figure 2, block (27)) comprises an upper structure for filtering particulates from a fluid (See figures 2 and 8, the top half of the block (27)), the upper structure including a first filtration member (See figure 8, porous plate (82)) and a second filtration member (See figure 8, internal walls (34)), which is deemed an upper structure for filtering particulates from a fluid, the upper structure including a first filtration member and a second filtration member.  
The apparatus of WO '549 includes a bottom plate connected to the upper structure (See figures 2, & 8, bottom wall (30)), wherein the second filtration member is positioned between the first filtration member and the bottom plate and includes a formation that restricts fluid flow within the underdrain (See figure 8, wherein the internal walls (34) are positioned between the porous plate (82) and the bottom wall (30). Further, the internal walls (34) form a triangular opening within the apparatus, which would restrict the flow of a liquid within the apparatus), which is deemed a bottom plate connected to the upper structure, wherein the second filtration member is positioned between the first filtration member and the bottom plate and includes a formation that restricts fluid flow within the underdrain.  
Regarding claims 25 and 26, WO '549 discloses the invention as discussed above in claim 24. Further, WO '549 discloses that the internal walls (34) form an inverted V-shape as compared to the porous plate, which is a linear shape (see figures 2 & 8), which is deemed the second filtration member has a cross-sectional shape that is different from a cross-sectional shape of the first filtration member, as recited in claim 25, and which is deemed the second filtration member has a cross-sectional shape that is a v-shaped, as recited in claim 26.   
Regarding claims 1, 4, 7 and 8, WO '549 discloses the invention as discussed above in claim 24. Further, WO '549 discloses baffles (66) may be included in the secondary conduit (38), which is formed between the porous plate (82) and the bottom plate (30) (see figures 5 & 8, baffle (66); see also page 10, lines 8-9), which is deemed a flow control vane positioned between the upper structure and the bottom plate, as recited in claim 1, and which is deemed a plurality of vanes positioned between the upper structure and the bottom plate, as recited in claim 4.  In the apparatus of WO 549, the “downwardly extending baffle may be located adjacent the orifice in the interior of the underdrain distributor” (see page 5, lines 6-7 see also figures 5 & 8, baffle (66)), which is deemed at least one vane is positioned at an angle relative to the bottom plate, as recited in claim 7, and which is deemed the plurality of vanes are each positioned at one or more angles relative to the bottom plate, as recited in claim 8.  
Regarding claim 9, WO 549 discloses the invention as discussed above in claim 4. Further, WO 549 discloses that baffles (66) are present along the longitudinal length of the block (27) (underdrain (see page 5, lines 6-7 see also figures 5 & 8, baffle (66)), which is deemed the plurality of vanes are positioned along a longitudinal length of the underdrain.  
B2) Art rejections beginning with WO 549/6th embodiment – obviousness 
Claim(s) 1, 4, 7-9 & 24-25 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by WO 95/27549 (hereinafter WO 549). 
Regarding claim 24, WO 549 discloses an underdrain distributor for use in a filter system/lateral type underdrain systems (see figures 1-12; page 4, lines 13-25), which is deemed an underdrain apparatus.  The block (127) of WO 549 comprises an upper angled portion of the side wall (188), a primary gas conduit (186) and an inner wall (180) (See figure 12 and page 14, line 15 – page 15, line 4), which is deemed an upper structure for filtering particulates from a fluid, the upper structure includes a second filtration member.
Figure 12 do not illustrate a porous plate being present on top of the top wall (174).  However, WO 549 discloses that “the Figures directed to the third-sixth embodiments of the invention are schematic in nature. and additional details set forth regarding the first and second embodiments may also be applied to the latter embodiments. For example, … the porous plate …may be applied to the latter embodiments with equal success, as set forth in respect to the first and second embodiments.” (see page 18, lines 12-18; see also page 14, line 29 – page 15, line 4).  Thus, it would be understood by a skilled artisan at the time of invention that a porous plate can be used in the sixth embodiment of the apparatus of WO 549.  A porous plate being present on top of the top wall (174) is deemed to be a first filtration member.  
The apparatus of WO 549 includes a bottom plate (see figure 12, bottom wall (176)) being  connected to the upper angled portion of the side wall (188) (see figure 12), which is deemed a bottom plate connected to the upper structure.  In the apparatus of WO 549, the inner wall (180) is present between the upper angled portion of the side wall (188) and the bottom plate (176), which is deemed the second filtration member is positioned between the first filtration member and the bottom plate.  The inner wall (180) of WO 549 restricts the flow of water within the block (172) (see figure 12 and page 14, lines 15-28; see also page 12, line 26 – page 13, line 14 and page 14, lines 3-8), which is deemed the second filtration member includes a formation that restricts fluid flow within the underdrain.
Regarding claims 25 and 26, WO 549 discloses the invention as discussed above in claim 24. Further, WO '549 discloses that the internal walls (180) and the primary gas conduit (186) form an a cross-shape with a circle structure on top, which is different than the linear porous plate (see figures 2, 8 & 12), which is deemed the second filtration member has a cross-sectional shape that is different from a cross-sectional shape of the first filtration member, as recited in claim 25, and which is deemed the second filtration member has a cross-sectional shape that includes a concave shape, as recited in claim 26.   
Regarding claims 1, 4, 7 and 8, WO '549 discloses the invention as discussed above in claim 24. Further, WO '549 discloses baffles (192) located on the internal side of the upper angled portions (188) (see page 14, lines 20-21 and figure 12), which is deemed a flow control vane positioned between the upper structure and the bottom plate, as recited in claim 1, and which is deemed a plurality of vanes positioned between the upper structure and the bottom plate, as recited in claim 4.  In the apparatus of WO 549, the “downwardly extending baffle may be located adjacent the orifice in the interior of the underdrain distributor” (see page 5, lines 6-7 see also figure 12 baffle (192); see also page 18, lines 12-18), which is deemed at least one vane is positioned at an angle relative to the bottom plate, as recited in claim 7, and which is deemed the plurality of vanes are each positioned at one or more angles relative to the bottom plate, as recited in claim 8.  
Regarding claim 9, WO 549 discloses the invention as discussed above in claim 4. Further, WO 549 discloses that baffles (192) are present along the longitudinal length of the block (172) (underdrain (see figure 12 and page 5, lines 6-7 & page 18, lines 12-18), which is deemed the plurality of vanes are positioned along a longitudinal length of the underdrain.  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).  
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11, which is dependent on claim 10, dependent on claim 3, dependent on 24, recites “a flow control vane is positioned within the top cap.”  None of the cited art discloses, teaches or suggest a flow control vane being positioned within a top cap.  
As established above, US 738 discloses a “downwardly extending flow tube 22 is preferably mounted on each distributor member and includes a plurality of openings 23 through which the water can flow into a header member 24, which is shown in the form of a trough formed in the floor 14 which is covered by a plate 24'” (see col. 5, lines 53-58; see also figures 1, 3-5 & 12).  However, US 738 does not disclose, teach or suggest a flow control vane being presenting within the flow tube 22.  Further, there is no further teaching, suggestion or motivation in the prior art to further modify US 738 in order to achieve the claimed “flow control vane is positioned within the top cap.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773